Title: From Thomas Jefferson to Clement Biddle, 9 August 1793
From: Jefferson, Thomas
To: Biddle, Clement



Sir
Philadelphia Aug. 9. 1793.

I yesterday wrote to Mr. Hammond, Minister Plenipotentiary of Great Britain, inclosing copies of the papers in the cases of Mr. Lemaigre and Mr. Crousillet, and asking his interposition with the proper authorities in New Providence and Jamaica to obtain justice for them in the cases which were the subjects of their memorials. It will be proper for them to apply to Mr. Hammond for his letters. I am with great esteem Sir Your most obedt humble servt

Th: Jefferson

